UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7142


MAAKNERI T.K. BEY, a/k/a Thomas M. Accardi,

                Petitioner - Appellant,

          v.

UNNAMED RESPONDENT,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Robert B. Jones, Jr.,
Magistrate Judge. (5:16-mc-00025)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas M. Accardi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas M. Accardi seeks to appeal the magistrate judge’s

order   dismissing       his    miscellaneous      case   for    lack    of    subject

matter jurisdiction.            This court may exercise jurisdiction only

over    final     orders,       28   U.S.C.      § 1291   (2012),       and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                The magistrate judge’s order is

neither     a    final    order      nor   an    appealable     interlocutory        or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions       are   adequately     presented       in   the

materials       before   this    court     and   argument   would   not        aid   the

decisional process.

                                                                              DISMISSED




                                            2